Title: To George Washington from Edward Giles, 5 September 1780
From: Giles, Edward
To: Washington, George


                        
                            Sir,
                            Philadelphia Sepr 5th 1780
                        
                        Agreeable to your Excellency’s Letter directed to the commanding Officer of the Marlyand additional Regiment,
                            I have marched two hundred Men to this Place, that Number being all in a proper Condition for marching—The remainder,
                            being about two hundred and fifty, were detained for want of Cloathing, but I expect will join me here in a few Days—Should have proceeded on to Camp immediately had not the Board of War advised me to remain untill the whole Regiment
                            should arrive and be furnished with Cloathing. This Business I flatter myself will be effected in a Week when I shall make
                            all possible Dispatch to Head Quarters unless I should recieve your Excellency’s Orders to the Contrary. I am with every
                            Sentiment of Respect, Yr Excellencys Obt Humble Servt
                        
                            Edwd Giles Major Commd.
                        
                    